FILED
                                                                    United States Court of Appeals
                                      PUBLISH                               Tenth Circuit

                      UNITED STATES COURT OF APPEALS                       January 20, 2021

                                                                        Christopher M. Wolpert
                            FOR THE TENTH CIRCUIT                           Clerk of Court
                        _________________________________

 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                          No. 19-2123

 MANUEL CHAVEZ,

       Defendant - Appellant.
                      _________________________________

                     Appeal from the United States District Court
                           for the District of New Mexico
                          (D.C. No. 1:18-CR-00461-JAP-1)
                       _________________________________

William D. Lunn of William D. Lunn Attorney at Law, Tulsa, Oklahoma (Shammara H.
Henderson of Freedman Boyd Hollander Goldberg Urias & Ward, Albuquerque, New
Mexico, with him on the brief), for Defendant-Appellant.

Dustin C. Segovia, Assistant United States Attorney (John C. Anderson, United States
Attorney, with him on the brief), Las Cruces, New Mexico, for Plaintiff-Appellee.
                        _________________________________

Before PHILLIPS, BALDOCK, and McHUGH, Circuit Judges.
                   _________________________________

PHILLIPS, Circuit Judge.
                     _________________________________

      We must decide whether a deputy sheriff’s warrantless seizure of a firearm

from a car was reasonable under the Fourth Amendment. Before the seizure, the

driver, Manuel Chavez, had driven the car at least a couple hundred feet up a private,
dirt roadway and parked it outside his isolated trailer home. In a thorough order, the

district court approved just one of the government’s asserted justifications for the

seizure of the firearm (a .38 special caliber Amadeo Rossi S.A.). It ruled that the

deputy’s seizure of the firearm was reasonable as part of an inventory of the car’s

contents in preparation for impounding it. But during the inventory, a woman

emerged from the trailer and satisfied the deputy that she owned the car. So the

deputy left the car with her where it was parked, mere feet from her and the

defendant’s trailer, but the deputy kept the firearm.

      In denying an ensuing motion to suppress, the district court held that the

deputy could lawfully seize and keep the firearm, even without admissible evidence

that anyone had illegally possessed or used it. The court did not evaluate whether it

mattered that the deputy never in fact impounded the car. We reject the district

court’s denying the motion to suppress on inventory-impoundment grounds. Further,

we reject all the government’s other asserted bases to validate the deputy’s seizing

and keeping the firearm. We hold that the district court erred by denying the motion

to suppress, so we reverse.

                               I.     BACKGROUND

A.    Factual Background

      On January 8, 2018, soon after midnight, Deputy Sheriff Eric Castañeda saw a

car run a stop sign in Albuquerque, New Mexico. After catching up to the car,

Deputy Castañeda activated his patrol lights as a signal for the car to pull over. With

the deputy behind him, the driver slowly made his way to a nearby gas station. The

                                           2
driver parked near a gas pump, and the deputy parked behind him. As the deputy

approached on foot, he noticed that the driver—later identified as Manuel Chavez 1—

was a Hispanic male wearing a camouflage jacket, a red-and-white beanie, jewelry

around his neck, and an earring in his left ear. The deputy also noticed a small

brown-and-white dog moving around inside the car.

        The deputy further noticed that Mr. Chavez was steadily gazing at him in the

car’s mirrors, and he saw Mr. Chavez roll his shoulder forward as if reaching for

something under his car seat. Concerned for his safety, the deputy proceeded slowly,

pausing momentarily after reaching the car and touching its trunk. Taking his hand

off the trunk, he unfastened his holster and placed his hand on his gun, preparing to

draw it if necessary. After the deputy took another step or two, Mr. Chavez sped

away.

        During the ensuing pursuit, Mr. Chavez ran another red light, exceeded the

speed limit, and risked colliding with an ambulance by swerving lanes. The deputy

again activated his patrol lights. Though the deputy temporarily lost sight of the car,

he soon saw dust hovering above an intersecting dirt road and turned down it.

        The dirt road ran about 200 or 300 feet. At its end, the deputy saw, through

more raised dust, a trailer, an RV, and the same car with its headlights and taillights

shining in the darkness. The car was sitting a few feet from the trailer. The area

around the dirt road and the trailer was open property, full of tumbleweeds and tall,


        1
       Because this case involves two men named “Chavez,” we refer to Manuel
Chavez as Mr. Chavez and Deputy Leroy Chavez as Deputy Chavez.
                                            3
dried brush. The deputy saw “a lot of opportunity for someone to hide around those

places.” R. vol. 1 at 146. The dirt roadway had no streetlights.

       The deputy exited his patrol car with his gun drawn, and after letting the dust

settle some, approached the car. Using his gun light, he saw that the driver was gone

but that the dog remained inside the car. The deputy then called for backup

assistance. Within three minutes, other deputies and officers arrived and began

setting up a perimeter.

       One responding officer, Deputy Leroy Chavez, noticed that the car’s “engine

was still running” and that its RPMs were “fluctuating.” Id. at 235, 242. He also saw

that the car was in the drive gear and that it had a “slight rock to it” from idling. Id. at

245, 248. As he approached, he confirmed that the car had no occupants except for

the dog. With officers standing in front of the car, and the unrestrained dog inside,

Deputy Chavez worried that the car might move forward. For safety’s sake, he

opened the unlocked driver’s side door, balanced himself on the steering wheel with

his left hand, put his right foot on the brake, and shifted the vehicle into park with his

right hand. As he pushed back out of the car, he saw on the driver-side floorboard a

“rubber grip which appeared to be a handgun in a black holster.” Id. at 253–54.

Leaving the firearm in place, he shut the door.

       Meanwhile, a man emerged from the RV and asked what was going on.

Deputy Castañeda told him why the officers were there. The man gave helpful

information. He told the deputy that the car belonged to the man and woman who

lived in the trailer but that he did not know their names. He also recognized the dog

                                             4
inside the car as one “usually here in the yard.” Manuel Chavez Belt-Tape Recording

Part 1 Ex. 2, at 1:49–1:55.

      After this encounter, Deputy Castañeda heard another deputy yell several

commands from a corner of the property. That deputy had found a man lying face

down in a large pit. Deputy Castañeda soon identified the man as the driver of the

car. About this time, Deputy Chavez sidled up to Deputy Castañeda and told him

about the firearm he had seen inside the car by the “driver’s seat.” Id. at 8:34–40.

Without giving Mr. Chavez a Miranda warning, Deputy Castañeda asked him, “Are

you a felon?” Id. at 8:40–8:41. Mr. Chavez responded, “Yes, sir.” Id. at 8:41–8:42.

      After arresting Mr. Chavez, Deputy Castañeda began walking him to the patrol

car. On the way, the two men approached the car that Mr. Chavez had driven. As they

were alongside it, Deputy Castañeda peered through the driver’s side window and

saw the firearm “kind of tucked in . . . underneath the seat and outside on the

floorboard.” R. vol. 1 at 159. Back in his patrol car, Deputy Castañeda ran Mr.

Chavez’s licensing information through a law-enforcement database. This revealed

that Mr. Chavez had been arrested several times and was driving with a suspended

driver’s license. So Deputy Castañeda decided to inventory the car and have it towed

and impounded.

      A Deputy Heredia began inventorying and photographing the car’s contents.

After she photographed the firearm, Deputy Castañeda took it and secured it in his

patrol car. When the officers were “pretty much already done with the inventory prior

to tow,” a female (“C.B.”) appeared from the trailer and claimed to own the car. Id. at

                                           5
161. After verifying her ownership, Deputy Castañeda released the car to her. The

deputy learned from C.B. that she and Mr. Chavez were in a relationship and that he

sometimes used her car. When asked about the firearm inside her car, C.B. denied

knowing about it or owning it. Deputy Castañeda kept the firearm and it was tagged

into evidence. He testified that he “wasn’t just going to hand the gun out to someone,

and the gun couldn’t stay in the car if it was going to get released to her.” 2 Id. at 163.

       Soon after this, Deputy Castañeda took Mr. Chavez to the South Valley

Command Center, where he accessed the National Crime Information Center

database. From that, he confirmed Mr. Chavez’s felon status and that no one had

reported the firearm as stolen.

B.     Procedural History

       A federal grand jury indicted Mr. Chavez on a single count: felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). Before trial, Mr.

Chavez filed a motion to suppress the firearm, arguing that the officers had violated

his Fourth Amendment rights by searching the car without a warrant and outside any

warrant exception. He disputed the deputies’ testimony that they had seen the firearm

in plain view.


       2
         The government suggests that C.B. was also a felon and thus could not have
legally possessed the firearm. See Appellee’s Answer Br. at 6 n.3 (“[C.B.] appears to
be a felon.”). For support, the government relies on a single leading question that the
prosecutor asked Deputy Chavez at the suppression hearing: “Deputy Chavez, did
you know [C.B.] was a felon?” to which the deputy responded, “I did not.” R. vol. 3
at 209. This does not suffice to establish what the government now suggests
regarding C.B.’s status.

                                             6
       After a two-day hearing, the district court denied Mr. Chavez’s motion to

suppress. 3 In doing so, the district court made three core rulings. First, the court ruled

that Mr. Chavez had standing 4 to assert his Fourth Amendment claim. In this regard,

the court rejected the government’s argument that Mr. Chavez had abandoned the car

by fleeing from it, with the engine running, keys in the ignition, and headlights and

taillights on. In concluding that Mr. Chavez had standing, the district court relied on

Mr. Chavez’s having permission to drive the car and his having left it outside his

residence.

       Second, the court credited both deputies’ accounts of seeing the firearm in

plain view on the floorboard. But the district court concluded that seeing the firearm

in plain view did not authorize a warrantless seizure of the firearm, because Mr.


       3
         Mr. Chavez argued that metadata from the inventory photos, combined with
the timestamps of the Computer-Aided Dispatch log, proved that the deputies knew
that C.B. owned the car before beginning the inventory, thus undermining the
officers’ basis for it. The district court admitted the metadata evidence solely for the
purposes of the suppression hearing but ruled that Mr. Chavez’s conclusions were
“speculative and based on unsupported assumptions.” R. vol. 1 at 393. We agree with
the district court that Mr. Chavez has “failed to establish the authenticity and
reliability of the metadata.” Id. at 328.
       4
         We acknowledge the Supreme Court’s “insistence that Fourth Amendment
rights are personal in nature.” Rakas v. Illinois, 439 U.S. 128, 140 (1978) (citations
omitted). Accordingly, the “definition of those rights is more properly placed within
the purview of substantive Fourth Amendment law than within that of standing.” Id.
(citations omitted). Nonetheless, we address the standing inquiry as raised by the
parties. See Byrd v. United States, 138 S. Ct. 1518, 1530 (2018) (“The concept of
standing in Fourth Amendment cases can be a useful shorthand for capturing the idea
that a person must have a cognizable Fourth Amendment interest in the place
searched before seeking relief for an unconstitutional search; but it should not be
confused with Article III standing, which is jurisdictional and must be assessed
before reaching the merits.” (citations omitted)).
                                            7
Chavez’s possession of the firearm gave no probable cause of a crime. For instance,

rejecting one of the government’s arguments to the contrary, the court ruled that Mr.

Chavez’s furtive movements at the service station had not established probable cause

of a crime involving the firearm.

      Third, the court ruled that the inventory search complied with the Fourth

Amendment. According to the district court, the deputies followed “written

standardized procedures, and there [was] no evidence that they acted in bad faith or

for the sole purpose of investigation.” R. vol. 1 at 394 (internal quotation marks and

citation omitted). Though the deputies did not ultimately impound the car after

verifying C.B.’s ownership, the court upheld the inventory search on grounds that the

deputy had reasonably believed the car would be impounded. And from that, the

district court concluded, without analysis, that the continued seizure of the handgun

was also reasonable under the Fourth Amendment. On this basis, the court denied Mr.

Chavez’s motion to suppress.

                                II.    DISCUSSION

      In reviewing a district court’s denial of a motion to suppress, “we view the

evidence in the light most favorable to the government, accept the district court’s

findings of fact unless they are clearly erroneous, and review de novo the ultimate

question of reasonableness under the Fourth Amendment.” United States v. McNeal,

862 F.3d 1057, 1061 (10th Cir. 2017) (citation omitted).




                                           8
A.    Fourth Amendment Standard

      The Fourth Amendment protects the “right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures.”

U.S. Const. amend. IV (emphasis added). For a search or seizure to be reasonable, it

must ordinarily be supported by a warrant based on probable cause. See United States

v. Ventresca, 380 U.S. 102, 106–07 (1965) (noting that the “limited” warrant

exceptions “underscore[] the preference accorded police action taken under a warrant

as against searches and seizures without one” (footnote omitted)); see also Coolidge

v. New Hampshire, 403 U.S. 443, 454 (1971) (plurality opinion) (noting that

“constitutional provisions for the security of person and property should be liberally

construed” and that it is “the duty of courts to be watchful for the constitutional

rights of the citizen, and against any stealthy encroachments thereon” (footnote

omitted)).

      Though “the defendant bears the burden of proving whether and when the

Fourth Amendment was implicated, [t]he government then bears the burden of

proving that its warrantless actions were justified [by an exception].” United States v.

Neugin, 958 F.3d 924, 930 (10th Cir. 2020) (alterations in original) (internal

quotation marks and citations omitted); 6 Wayne R. LaFave, Search and Seizure

§ 11.2(b) (6th ed., Sept. 2020 update) (“[I]f the search or seizure was pursuant to a

warrant, the defendant has the burden of proof; but if the police acted without a

warrant the burden of proof is on the prosecution.” (footnote omitted)). “[W]ithout

such a rule there would be little reason for law enforcement agencies to bother with

                                            9
the formality of a warrant.” LaFave, supra, § 11.2(b) (footnote omitted). Here, we

conclude that the government’s asserted bases for a warrantless seizure all fail.

B.    Mr. Chavez Has Standing to Assert a Fourth Amendment Violation

      To bring a challenge under the Fourth Amendment, a person must have a

“reasonable expectation of privacy.” United States v. Hatfield, 333 F.3d 1189, 1195

(10th Cir. 2003) (quoting California v. Ciraolo, 476 U.S. 207, 211 (1986)). “[A]

warrantless search and seizure of abandoned property is not unreasonable under the

Fourth Amendment,” because “[w]hen individuals voluntarily abandon property, they

forfeit any expectation of privacy in it that they might have had.” United States v.

Austin, 66 F.3d 1115, 1118 (10th Cir. 1995) (second alteration in original) (citations

omitted); United States v. Garzon, 119 F.3d 1446, 1449 (10th Cir. 1997) (“[A]

defendant lacks standing to complain of an illegal search or seizure of property which

has been abandoned.” (citation omitted)).

      The abandonment test considers (1) whether the individual had a subjective

expectation of privacy in the thing or place searched, and (2) whether the person had

an objective expectation of privacy, one that society will recognize as reasonable. See

Garzon, 119 F.3d at 1449–50. Subjective expectation is a finding of fact, which we

review for clear error; objective expectation is a question of law, which we review de

novo. Id. at 1449.

      The government challenges the objective prong only, arguing that Mr. Chavez

had no objective expectation of privacy “in the vehicle at the time he fled from it.”

Appellee’s Answer Br. at 27. The district court concluded that Mr. Chavez

                                            10
maintained an objectively reasonable expectation of privacy when he “drove the

vehicle some distance from the initial traffic stop to his place of residence, leaving it

only feet from the house, with the door closed, and his dog still inside.” R. vol. 1 at

383. We agree. The government’s cases in opposition are readily distinguishable

because they involve a car being abandoned on public property.

       For instance, the government relies on United States v. Quintana-Grijalva, in

which we concluded that a driver had abandoned his car for Fourth Amendment

purposes after driving it off a highway and through a barbed-wire fence and then

running from the car, leaving the doors open. 332 F. App’x 487, 489–90 (10th Cir.

2009) (unpublished). Mr. Chavez’s situation differs—he left the car at the end of a

long private, dirt road, just outside his trailer, with doors shut and his dog still inside.

The government cites no case in which our circuit has held that a defendant abandons

a car in analogous circumstances.

       The authority we have located relies on the car’s being abandoned in a public

place, not on private property outside the defendant’s residence. See, e.g., United

States v. Falsey, 566 F. App’x 864, 865, 867 (11th Cir. 2014) (unpublished)

(concluding that an unlocked car parked in a business parking lot with the keys inside

was abandoned); United States v. Smith, 648 F.3d 654, 660 (8th Cir. 2011)

(concluding that a driver abandoned a car when he “left the car open, with the keys in

the ignition, [and] the motor running, in a public area”); United States v. Edwards,

441 F.2d 749, 751 (5th Cir. 1971) (“Defendant’s right to Fourth Amendment

protection came to an end when he abandoned his car to the police, on a public

                                            11
highway, with engine running, keys in the ignition, lights on, and fled on foot.”). As

such, we determine that Mr. Chavez had a reasonable expectation of privacy in the

car and that he may thus assert a Fourth Amendment claim.

C.    The Deputies Saw the Firearm in Plain View, Before Searching the Car

      At the trial court, Mr. Chavez contended that the “gun was not in plain view of

anyone outside the vehicle,” and that the deputies asserting otherwise were “not

credible” and had an “implausible” interpretation of the facts. R. vol. 1 at 23. Despite

this argument, the district court found that both deputies had seen the firearm in plain

view on the driver-side floorboard. The district court’s finding is not clearly

erroneous. Accordingly, the government need not rely on any Fourth Amendment

warrant exception for locating the handgun. Instead, this case turns on whether the

government has shown that the deputy’s seizure, and continued seizure, of the

firearm was reasonable, even though he released the car to C.B. and did not impound

it. We now review and reject each of the government’s asserted bases in support of

its argument that the continued seizure was reasonable.

D.    The Government’s Theories for Affirmance Under Which It Need Not
      Show Probable Cause of a Crime Involving the Firearm

      1.     The Inventory Search

      As mentioned, the district court denied Mr. Chavez’s motion to suppress after

concluding that the inventory search was lawful. But the district court’s decision

relies on two mistaken bases: (1) that the deputies conducted a lawful inventory

search of the car; and (2) that even absent impounding the car, the lawful inventory


                                           12
search entitled the deputy to continue to seize noncontraband items taken during the

inventory. Because the deputies saw the firearm in plain view before even

inventorying the car’s contents, the first point is less important than it would be

otherwise. But we reject the district court’s conclusion on both points.

      Addressing the first point, we note that “[w]hen the police acquire temporary

custody of a vehicle, a warrantless inventory search of the vehicle does not offend

Fourth Amendment principles so long as the search is made pursuant to ‘standard

police procedures’ and for the purpose of ‘protecting the car and its contents.’”

United States v. Lugo, 978 F.2d 631, 636 (10th Cir. 1992) (quoting South Dakota v.

Opperman, 428 U.S. 364, 372–73 (1976)). Here, the Bernalillo County Sheriff’s

Office’s policy disallowed the deputies from impounding the car from private

property absent exceptions inapplicable here. By the policy’s terms, “[v]ehicles will

not be towed from private property unless needed as evidence, or pursuant to a lawful

court order.” R. vol. 1 at 65. Neither condition is met here. 5

      The district court did not reference the private-property exclusion. Instead, the

district court relied on a different portion of the Bernalillo policy, one authorizing



      5
         In fairness, we acknowledge that Mr. Chavez did not raise this policy
exclusion in the district court or in his Opening Brief on appeal. Only after a change
of counsel did Mr. Chavez first raise it, in his Reply Brief. Even so, the government
has neither asserted waiver nor sought leave to file a surreply, despite that possibility
being raised at oral argument. Because the error is obvious and satisfies Federal Rule
of Criminal Procedure 52(b), we exercise our discretion to correct it, notwithstanding
the briefing deficiencies. See generally United States v. Leffler, 942 F.3d 1192,
1197–99 (10th Cir. 2019) (discussing forfeiture, waiver, and our discretion to address
waived error).
                                           13
towing when a driver is “incapacitated, hospitalized, arrested, and/or when the

vehicle cannot be released to a registered owner.” Id. at 63. The district court found

that the Bernalillo policy permitted the officers to inventory and impound the car

after arresting Mr. Chavez. But because the car was on the owner’s private property,

the policy barred the deputy from impounding it. See Opperman, 428 U.S. at 372

(recognizing that “inventories pursuant to standard police procedures are

reasonable”). And without a permissible reason for impounding a car, nothing

justified the deputies’ decision to inventory the car’s contents. Lugo, 978 F.2d at 636

n.3 (noting that a lawful impoundment is a “prerequisite to a valid inventory

search”).

      Addressing the second point, we note that the district court impliedly ruled

that collecting the car’s contents under a valid inventory search would enable the

deputy to continue to seize the firearm, even after its owner claimed the car and the

deputy gave up on impounding the car. The government cites no authority justifying

the continued seizure of noncontraband property removed during an invalid inventory

search, or even a valid one, after the deputy called off any impoundment. 6



      6
         The district court cites United States v. Henderson, 61 F.3d 906 (7th Cir.
1995) (unpublished table decision) as support, but this case is distinguishable. In that
case, officers found and seized a firearm in a car trunk after arresting the driver on a
traffic violation and inventorying the car’s contents. Id. at *1. Though planning to
tow the car, which accounted for the inventory, the driver’s wife arrived and took
control of the car, eliminating any need to impound it. Id. One difference from the
present case is that the officers in Henderson knew that the driver was a felon and did
not learn that by failing to give a Miranda warning and thus had sufficient probable
cause to seize the weapon as contraband. See id. Other obvious differences are that in
                                          14
      2.     The Community-Caretaking Exception

      As another basis for justifying its warrantless seizure of the firearm, the

government relies on the community-caretaking doctrine. This court has recognized

that some police encounters are “wholly unrelated to the desire to prosecute for

crime.” United States v. King, 990 F.2d 1552, 1560 (10th Cir. 1993) (quoting Terry v.

Ohio, 392 U.S. 1, 13 (1968)). Indeed, we have recognized that “police officers are

not only permitted, but expected, to exercise what the Supreme Court has termed

‘community caretaking functions.’” Id. (quoting Cady v. Dombrowski, 413 U.S. 433,

441 (1973)). For example, a police officer acts properly under the community-

caretaking doctrine by “restraining an intoxicated individual” or by “transporting an

individual to safety.” Storey v. Taylor, 696 F.3d 987, 993 (10th Cir. 2012) (citations

omitted).

      The community-caretaker exception, though not to be used as an investigatory

tool, can justify seizing personal property—including automobiles. See Neugin, 958

F.3d at 931. The Supreme Court has noted that “[i]n the interests of public safety and

as part of what the Court has called ‘community caretaking functions,’ automobiles

are frequently taken into police custody.” Opperman, 428 U.S. at 368 (internal

citation omitted). Along this line, the Court has recognized that “[t]he authority of

police to seize and remove from the streets vehicles impeding traffic or threatening

public safety and convenience is beyond challenge.” Id. at 369.


the present case, C.B.’s car was outside her trailer on private property, and she was
immediately available to assume responsibility for her car.
                                           15
       The Supreme Court originally applied the community-caretaking doctrine in

Cady v. Dombrowski, when it upheld a warrantless search and seizure of a car after

officers responded to a highway crash involving an intoxicated driver. 413 U.S. at

436, 448. The driver identified himself as a Chicago police officer, causing the

responding officers to reasonably believe that he would have a service revolver in his

possession. Id. at 436. After determining the car posed a “nuisance along the

highway,” the responding officers had the car towed to a private garage lot seven

miles from the police station. Id. at 443. The garage lot had no security guard. Id.

Because the investigating officers had found no service revolver on the driver’s

person, an officer later looked in the car’s trunk for one. Id. at 437. Rather than

finding a revolver, the officer found evidence linking the driver to a murder. Id. The

Court upheld the warrantless search, concluding that just because “the protection of

the public might, in the abstract, have been accomplished by ‘less intrusive’ means

does not, by itself, render the search unreasonable.” Id. at 447–48 (citation omitted).

Because the officers believed that the car contained a firearm, the Cady Court

justified the officers’ search based on a “concern for the safety of the general public

who might be endangered if an intruder removed a revolver from the trunk of the

vehicle.” Id. at 447.

       After Cady, courts have justified the seizure of items from inside a car under

the community-caretaking doctrine. See, e.g., Lugo, 978 F.2d at 636 (concluding that

“removal of the gun” was a “community caretaking task” (citing Cady, 413 U.S. at

443)). But because public safety lies at the heart of the doctrine, our court has relied

                                           16
on Cady to support a warrantless seizure of a firearm and ammunition only when

there were concerns about protecting the public. Id. In Lugo, we upheld a police

officer’s warrantless removal of those items from a car parked at a service station,

concluding that the retrieval of the firearm was a “community caretaking task”

necessary “to protect the public from the possibility that a revolver would fall into

untrained or perhaps malicious hands.” Id. at 633, 636 (quoting Cady, 413 U.S. at

443). Similarly, we have concluded that Cady justified a warrantless seizure of a

weapon from within a car parked at a public lounge after officers arrested a driver

and saw a revolver in plain view on the seat and nonmatching ammunition in the

passenger compartment. United States v. Johnson, 734 F.2d 503, 504–05 (10th Cir.

1984).

         Though officers have “some latitude in undertaking their community

caretaking role, their actions must be reasonably related in scope to the underlying

justification.” Neugin, 958 F.3d at 931 (internal quotation marks and citations

omitted). The government must show that its interest “outweigh[s] the individual’s

interest in being free from arbitrary governmental interference.” Id. (alteration in

original) (citing United States v. Garner, 416 F.3d 1208, 1213 (10th Cir. 2005)). This

is because “a person’s Fourth Amendment rights are not eviscerated simply because a

police officer may be acting in a noninvestigatory capacity for ‘[i]t is surely

anomalous to say that the individual . . . [is] fully protected by the Fourth

Amendment only when the individual is suspected of criminal behavior.’” King, 990

F.2d at 1560 (alterations and ellipsis in original) (citation omitted).

                                            17
        We have declined to apply the community-caretaker doctrine absent “specific

and articulable facts” concerning a public-safety need. Neugin, 958 F.3d at 931

(quoting Garner, 416 F.3d at 1213); see also id. (concluding that the exception did

not apply when an officer opened a car’s interior door panel during an inventory

search because “the officer testified to no public danger justifying his removal of the

panel” (citing Lugo, 978 F.2d at 636)).

        On appeal, the government seeks to justify the seizure of the firearm under the

community-caretaking exception. 7 The government contends that after C.B. denied

knowing about or owning the firearm, the deputies could not safely leave the firearm

unattended in the car. According to the government, the deputy reasonably retrieved

the firearm to protect the public from the firearm’s “fall[ing] into untrained or

perhaps malicious hands.” Appellee’s Answer Br. at 34 (quoting Lugo, 978 F.2d at

636).

        But this broad proposition ignores the narrow circumstances of this case. In

our view, the government’s approach would extend the community-caretaking

doctrine well beyond its present bounds. 8 C.B.’s car was not parked in a public spot


        7
         The government urged the district court to apply the community-caretaking
doctrine to Deputy Chavez’s warrantless entry into Mr. Chavez’s car to place the car
in park. At the suppression hearing, the court agreed with the government on this
narrow application.
        8
         Absent reliance on Mr. Chavez’s un-Mirandized statement admitting his
felon status, the government’s community-caretaker rationale would lose some force.
Had the deputy arrested Mr. Chavez for his traffic violations, he would likely have
been home soon, decreasing the risk that the firearm would “fall into untrained or
perhaps malicious hands.” Cady, 413 U.S. at 443.
                                           18
readily accessible to children, vandals, or thieves. This matters. See Cady, 413 U.S.

at 446–47 (noting as important that the car “was not parked adjacent to the dwelling

place of the owner” “nor simply momentarily unoccupied on a street” (citation

omitted)). The Supreme Court has “consistently accorded law enforcement officials

greater latitude in exercising their duties in public places,” but the same is not said

for private, secluded locations. See Florida v. White, 526 U.S. 559, 565–66 (1999);

see id. (“[W]e have drawn upon the established distinction between a warrantless

seizure in an open area and such a seizure on private premises.” (internal quotation

marks and citations omitted)).

      Here, the car was lawfully parked at the end of a long, private, dirt road

outside an isolated trailer. We cannot ignore the substantial decrease in likelihood

that someone would take the firearm in that circumstance as compared to a situation

with a more-visible firearm from a car parked on a public street or at a commercial

business. See Miranda v. City of Cornelius, 429 F.3d 858, 865–66 (9th Cir. 2005)

(concluding that police’s seizure of a car from a traffic violator’s private driveway

was unreasonable and outside the community-caretaking function when the location

of the vehicle did not “create any need for the police to protect the vehicle or to avoid

a hazard to other drivers” (citation omitted)). The government points to no “specific

and articulable facts” demonstrating a legitimate concern for public safety based on

the location of the car. Garner, 416 F.3d at 1213. Common sense tells us that it




                                           19
would take a daring child, vandal, or thief to walk out in the open that distance to a

car parked just outside a home to start snooping and burgling. We have found no case

applying the community-caretaking doctrine in such a circumstance.

      In addition, the deputy could not assume that C.B. would have left the handgun

in the car. She might well have taken the firearm into the trailer to prevent the

unlikely chance it might fall into “untrained or perhaps malicious hands.” Lugo, 978

F.2d at 636 (citation omitted). Certainly, as the inhabitant of the trailer, C.B. would

have wanted to avoid exposing herself to danger. Yet the deputy never asked C.B. for

permission to take the firearm from her car. And though police may “have occasion

to take property from a car for safekeeping,” the same “does not apply when the

owner is present and fully able to take whatever steps he wishes to protect the

property in his car.” 3 Wayne R. LaFave, Search and Seizure § 7.4(b) (6th ed., Sept.

2020 update). We decline to extend the community-caretaker doctrine to these facts.

E.    The Government’s Theories for Affirmance Under Which It Must Show
      Probable Cause of a Crime Involving the Firearm

      1.     Reliance on Mr. Chavez’s un-Mirandized Admission of His Felon
             Status

      The government argues that Mr. Chavez’s admission of his felon status

established probable cause to seize the firearm. Appellee’s Answer Br. at 30. Though

this ordinarily would be true, the deputy obtained this admission without furnishing

the warning required by Miranda v. Arizona, 384 U.S. 436 (1966), so the argument

misses the mark. Accordingly, the district court had earlier suppressed Mr. Chavez’s

statement from use in the government’s case in chief. See Oregon v. Elstad, 470 U.S.

                                           20
298, 307 (1985) (“[U]nwarned statements that are otherwise voluntary within the

meaning of the Fifth Amendment must nevertheless be excluded from evidence under

Miranda.”). Later, at the suppression hearing, the district court extended its Miranda

holding by prohibiting the government from using the statement to show that the

deputy had probable cause of a felon-in-possession crime to justify seizing the

firearm.

      In doing so, the district court relied on Vogt v. City of Hays, 844 F.3d 1235

(10th Cir. 2017). We do too. There, we considered whether the Fifth Amendment’s

self-incrimination protection applies in “a hearing to determine probable cause.” Id.

at 1241. Holding in the affirmative, we noted that the Fifth Amendment protection

against self-incrimination “is more than a trial right,” and that the Fifth Amendment’s

reference to a “criminal case” “covers pretrial proceedings as well.” Id. at 1241–42.

In view of this, we can think of no reason why Vogt’s ruling would not cover

suppression hearings, in addition to preliminary hearings assessing probable cause.

From this, we agree with the district court that Vogt bars the government from

relying on Mr. Chavez’s un-Mirandized statement at the suppression hearing—even

if the statement were voluntary (but considered coerced for Miranda purposes). See

Elstad, 470 U.S. at 306–07 (noting that because the Miranda exclusionary rule

“sweeps more broadly than the Fifth Amendment,” “patently voluntary statements




                                          21
taken in violation of Miranda must be excluded from the prosecution’s case,”

(citation omitted)). 9

       2.     The Automobile or Plain-View Exception or Both

       Even without the un-Mirandized admission, the government contends that the

deputy was justified in seizing the firearm under the automobile-exception, the plain-

view doctrine, or both. But to justify seizing the firearm under either exception, the

government must establish probable cause that Mr. Chavez had committed, or was

committing, a crime involving the firearm. See Texas v. Brown, 460 U.S. 730, 738

(1983) (“The seizure of property in plain view involves no invasion of privacy and is

presumptively reasonable, assuming that there is probable cause to associate the

property with criminal activity.” (citation omitted)); United States v. Mercado, 307

F.3d 1226, 1228 (10th Cir. 2002) (“When federal officers have probable cause to

believe that an automobile contains contraband, the Fourth Amendment does not




       9
         The government has not argued under United States v. Patane, 542 U.S. 630,
636 (2004) (plurality opinion), for admission of the physical fruits of the Miranda
violation—the firearm—despite suppression of the un-Mirandized statement about
his felon status. Addressing the district court’s citation to that case, the government
contends that the district court mistakenly conflated its argument seeking to admit the
statement for purposes of probable cause with a Patane argument. We note that the
district court’s ruling that Mr. Chavez’s statement was involuntary would render
Patane inapplicable anyway. See Patane, 542 U.S. at 634 (noting that the physical
fruits of a voluntary statement may be admitted into evidence). And we note that the
district court’s involuntariness finding rested in part on the government’s advising it
that the voluntariness of Mr. Chavez’s admission was “a ‘tangential issue,’” and on
the government’s failure to “directly address whether Defendant’s statement was
voluntary.” R. vol. 1 at 389 n.11 (citation omitted).
                                           22
require them to obtain a warrant prior to searching the car for and seizing the

contraband.” (citing White, 526 U.S. at 563–64)).

       Here, as the district court correctly ruled, Mr. Chavez’s “simply having a gun

in a vehicle does not per se render that gun contraband.” R. vol. 1 at 386. The district

court noted that New Mexico has some of our country’s least-restrictive firearm laws.

The state allows for the carrying of loaded firearms—concealed or otherwise—inside

an automobile. N.M. Stat. Ann. § 30-7-2(A)(2) (1978).

      Though we acknowledge that probable cause “is not a high bar,” Hinkle v.

Beckham Cnty. Bd. of Cnty. Comm’rs, 962 F.3d 1204, 1220 (10th Cir. 2020) (citation

omitted), the government must still present sufficient evidence that “would lead a

prudent person to believe there is a fair probability that contraband or evidence of a

crime will be found in a particular place,” United States v. Sparks, 291 F.3d 683, 687

(10th Cir. 2002) (citation omitted). Here, the government relies on Mr. Chavez’s pre-

arrest actions.

       The government asserts that “a prudent, cautious and trained police officer”

would believe based on Mr. Chavez’s pre-arrest behavior that the firearm was

evidence of an “attempt[] to conceal contraband.” Appellee’s Answer Br. at 29–30.

In particular, the government relies on Deputy Castañeda’s testimony describing Mr.

Chavez’s conduct at the service station: his maintaining a steady gaze, his rolling his

shoulder and leaning forward as if to reach something underneath his seat, and his

quickly speeding away. The government highlights Deputy Castañeda’s concern for



                                           23
his safety and his belief that Mr. Chavez was concealing contraband as “evidence of

criminal conduct,” such that he had probable cause to seize the firearm. Id. at 30.

      We agree with the district court that the deputy lacked probable cause that the

firearm was tied to a crime or that the firearm’s incriminating nature was

“immediately apparent.” United States v. Gordon, 741 F.3d 64, 71 (10th Cir. 2014)

(citation omitted). As the district court noted, “[d]efendant’s behaviors might be

enough to develop reasonable suspicion for a protective pat-down in a Terry stop

situation or to continue an investigative stop, but they do not cross the threshold into

probable cause.” R. vol. 1 at 390 (citing Illinois v. Wardlow, 528 U.S. 119, 124

(2000)); see Wardlow, 528 U.S. at 121 (finding reasonable suspicion of criminal

activity but not probable cause when an individual fled from police officers in an area

known for heavy drug trafficking); Terry, 392 U.S. at 22–23 (finding reasonable

suspicion—but not probable cause—supporting criminal activity when two men were

hovering around a street corner, pacing down the same street on the same route,

pausing to stare in the window twenty-four times, and meeting with a third man at the

end of the street); United States v. McHugh, 639 F.3d 1250, 1258 (10th Cir. 2011)

(“It is well-settled that nervous, evasive behavior, including fleeing from law

enforcement, is a pertinent factor in determining reasonable suspicion.” (emphasis

added) (internal quotation marks and citations omitted)); United States v. DeJear,

552 F.3d 1196, 1198, 1200–01 (10th Cir. 2009) (concluding that a man’s nervous

behavior established reasonable suspicion to detain him when he kept looking at the

officer, he appeared to be trying to conceal something in a car seat by stuffing his

                                           24
hands toward the seat, and he was stopped in a high-crime area). Mr. Chavez’s

behavior did not establish probable cause connecting the firearm to a crime, nor did

the nature of the firearm itself.

       Thus, we reject the government’s contention that the mere sight of the firearm,

combined with everything leading up to finding Mr. Chavez hiding outside his trailer,

gave probable cause to seize the firearm—whether under a plain-view or an

automobile-exception theory.

                                    III.   CONCLUSION

       The government failed to carry its burden in demonstrating that an exception

to the warrant requirement applies. 10 Accordingly, we REVERSE the district court’s

denial of the motion to suppress and REMAND for further proceedings.




       10
          On remand, of course, the government may seek to admit testimony about
the firearm from the deputies who saw it in plain view, and perhaps even from
photographs taken of it. United States v. Spence, 721 F.3d 1224, 1230–31 (10th Cir.
2013) (finding that a jury considering a felon-in-possession charge could properly
rely on evidence beyond the firearm itself, such as a photograph of the firearm and
testimony from an ATF agent).
                                             25